Order entered September 17, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00404-CV

                          ROBERT T. O’DONNELL, Appellant

                                            V.

                               JULIA L. VARGO, Appellee

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-86-15027

                                        ORDER
       We GRANT appellant’s September 15, 2014 unopposed second motion for an extension

of time to file a brief. Appellant shall file his brief on or before September 29, 2014. We

caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE